Citation Nr: 0422983	
Decision Date: 08/20/04    Archive Date: 08/24/04	

DOCKET NO.  02-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
welding flash burn of the eyes.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for the residuals of a 
postoperative right ear injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1955 to 
July 1959, from April to June 1968, and July to 
November 1968.  He also had a period of years of Naval 
Reserve service with associated active and inactive duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office, (RO) 
in Waco, Texas, which denied the veteran's claims for service 
connection.  

The issue of entitlement to service connection for a welding 
flash burn of the eyes is decided herein, and the remaining 
issues are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained. 

2.  There is a complete absence of any objective medical 
evidence that the veteran sustained a welding flash burn of 
his eyes, or any chronic residuals thereof, at any time 
during or subsequent to service.  


CONCLUSION OF LAW

Chronic residuals of a welding flash burn of the eyes were 
not incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5013A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
requires that VA notify claimants of the evidence necessary 
to substantiate claims, and to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate claims.

A review of the claims folder reveals that the RO 
specifically provided the veteran with notice of the enhanced 
duties to assist and notify in VCAA, of the evidence 
necessary to substantiate his claim, of the evidence that it 
was still necessary for him to submit, and which offered to 
assist him in the collection of any evidence he might 
reasonably identify, in a notification posted in May 2001, 
prior to the initial adverse adjudication of this claim, in 
June 2002.  Additional VCAA notice was provided in 
September 2003.

The veteran was notified of the regulations implementing 
VCAA, and the specific laws and regulations governing service 
connection claims, including a statement of the evidence 
considered in reaching a decisions in statements of the case 
issued in November 2002, April 2003, and January 2004.  The 
veteran availed himself of the opportunity of testifying at a 
personal hearing at the RO in February 2003.  All records of 
the veteran's treatment with VA were collected for review.  
The RO offered to assist the veteran in the collection of any 
evidence he might reasonably identify, but the veteran did 
not return any completed medical release forms.

The Board finds that there is no reasonable likelihood that 
any additional relevant evidence is available for collection 
and review.  The Board also finds that the veteran was 
clearly advised of the evidence he must submit and the 
evidence which VA would collect on his behalf, and that the 
duties to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board considered referring the issue of entitlement to 
service connection for residuals of welding flash burns for a 
VA examination with a request for an opinion.  Considering, 
however, that there is a complete absence of competent 
evidence of such injury at any time during service, or any 
residuals thereof at any time following service, the Board 
concludes that there is no duty to obtain such examination 
with opinion.  See 38 U.S.C.A. § 5103A(d)(2).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required where the condition noted during 
service is not shown to be chronic, or when the diagnosis of 
chronicity may be legitimately questioned.  When chronicity 
in service is not adequately supported, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim, or is in relative equipoise, 
with the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b).

Analysis:  The veteran presented his claim for service 
connection for residuals of welding flash burns of the eyes 
in May 2001, some 33 years after he was separated from his 
final period of active military service.  In testimony at a 
personal hearing conducted at the RO in February 2003, the 
veteran reported that in late 1957 or early 1958, he was 
performing maintenance work aboard his assigned ship.  He 
said he was exposed to the flash of welding work being 
conducted in close proximity.  He reported that he and others 
were treated at the local service medical facility for flash 
burns and that he was affected for several days.  He felt 
that his eyes had been extremely sensitive to light ever 
since this time.  He also reported having to wear glasses 
with thick lenses which caused him to have headaches from 
their weight.  

The veteran's service medical records do not contain any 
report or reference to an incident of the veteran being 
exposed to welding flash, with associated injury to his eyes, 
at any time during service.  The veteran's physical 
examination for separation from service in January 1959 noted 
that the eyes were normal, and vision was recorded as 20/20 
for each eye.  The veteran did not report any symptoms or 
residuals of a welding flash burn at the time.  

Years later in a January 1967 examination for service 
enlistment, it was noted that the veteran's eyes were normal, 
and distant uncorrected vision was listed as 20/20 for each 
eye.  In the accompanying report of medical history completed 
by the veteran, he did not report having eye trouble, 
dizziness, frequent or severe headache, or color blindness.  
In a May 1968 physical examination for return to active duty, 
it was noted that the eyes were normal and uncorrected 
distant vision was recorded as 20/15 for each eye.  In the 
report of medical history, he specifically indicated that he 
did not have eye trouble, color blindness, or frequent or 
severe headaches.  In the November 1968 physical examination 
for service separation, the veteran's eyes were again noted 
to be normal and, right and left distant uncorrected visual 
acuity was again noted to be 20/20 for each eye.  

There is a complete absence of any objective evidence 
demonstrating that the veteran has chronic residual symptoms 
attributable to welding flash burns of the eyes, or that he 
sought or required any medical treatment for such residuals 
for over 40 years after active military service.  

VA outpatient treatment records in January 2002 contained a 
medical consultation of the veteran's eyes.  The veteran 
reported having received the flash burn to the eyes during 
service, and also reported being struck in the right eye with 
a golf club, from which he had a scar and a bump on the upper 
brow, and as a result of which, he lost vision for 5 to 6 
days.  Examination revealed corrected visual acuity of 20/20 
and 20/25.  The veteran was provided a prescription for 
corrective lenses.  Examination revealed that the retina had 
no "H\E" seen, and the macula and conjunctiva were intact.  
There were minimal cataracts identified and the diagnosis was 
refractive error.  

A preponderance of the evidence on file is against an award 
of service connection for the residuals of welding flash 
burns of the eyes.  There is a complete absence of any 
competent evidence at any time during or subsequent to 
service that the veteran sustained welding flash burns of the 
eyes during service, or any chronic residuals of such burns 
at any time thereafter.  Multiple physical examinations 
performed during service, subsequent to the point at which 
the veteran indicates that he sustained this injury in late 
1957 or early 1958, report that the eyes were normal with no 
abnormality identified.  There is an absence of any record of 
any clinically identifiable pathology of the eyes attributed 
to flash burns at any time after service.  The VA eye 
consultation performed in January 2002 contains the veteran's 
report of receiving flash burns during service, but does not 
indicate that the veteran has any current residuals of such 
burns in the form of a chronic disability.  That the veteran, 
in his late sixties, requires corrective lenses for 
refractive error, or has minimal cataracts, is not 
necessarily demonstrable of current residuals attributable to 
welding flash burns which may have occurred some 45 years 
earlier.  There is certainly no competent medical opinion of 
any causal connection between current findings and a possible 
remote flash burn.  

The veteran should understand that the Board finds his 
personal hearing testimony and other written statements to be 
credible and believable, but such statements are not a 
substitute for competent clinical evidence that the veteran 
either sustained an identifiable injury decades earlier, or 
that he presently manifests identifiable pathology of the 
eyes at present which is attributable to such earlier injury.  
The veteran is certainly capable of providing a competent 
statement of incidents which he recalls and symptoms which he 
may have experienced, but he lacks the requisite medical 
expertise to provide a competent medical opinion that current 
findings of refractive error or early cataracts are 
attributable to an undocumented injury reported to have 
occurred some 45 years ago.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990)


ORDER

Service connection for the residuals of welding flash burns 
of the eyes is denied. 


REMAND

With respect to the veteran's claims of service connection 
for the postoperative residuals of a right ear surgery, 
bilateral hearing loss, and tinnitus, which must be 
considered intertwined, the veteran has consistently and 
credibly reported being injured during active service in 
1968, and receiving right ear surgery at a Government 
facility he identified as a U.S. Merchant Marine or Maritime 
Hospital in New Orleans, Louisiana.  There is no reference to 
such treatment in the service medical records on file, nor is 
there any reference to the veteran missing duty in the 
significant quantity of service personnel records on file.  

In addition to the heightened duty to assist in VCAA, VA is 
certainly responsible to attempt to obtain any medical 
records which may be maintained by, or as a result of 
treatment in a U.S. Government medical facility.  It is often 
the case that hospitalization records are not ultimately 
co-located with a veteran's service medical records at the 
National Personnel Records Center (NRPC), and that separate 
requests for hospitalization records are necessary.  Although 
it is unclear whether and to what extent the veteran 
presently manifests disability of the ears, VA has a duty to 
attempt to obtain any actual records of surgery performed at 
a U.S. Merchant Marine facility conducted at a time when he 
was on active military service.  

For this reason, the remaining issues on appeal are REMANDED 
to the RO for the following action:

1.  The RO should ensure compete 
compliance with VCAA.  The veteran should 
again be requested to provide sufficient 
information regarding dates, times, and 
places, that he may have ever received 
treatment for disability of the ears at 
any time subsequent to his final 
separation from military service, and he 
should also be requested to provide as 
much detail as possible about the surgery 
he has reported receiving in July 1968, 
including the name and some idea of the 
physical location of that facility in the 
city of New Orleans, Louisiana.  Upon 
receiving the veteran's response, the RO 
should conduct any additional development 
indicated by the veteran's response.  A 
military records specialist should 
process a request for any records of the 
veteran's hospitalization in 1968 to 
NRPC.  This specialist should also 
conduct an independent search to 
determine whether it is possible to 
identify the correct name of the reported 
Merchant Marine Hospital in New Orleans, 
and to attempt to locate any available 
records of the veteran's apparent 
admission and treatment there for a right 
ruptured eardrum, or other ear injury, in 
or around July 1968.  

2.  If, and only if, some evidence 
indicating that the veteran actually 
sustained an identifiable ear injury, 
bilateral hearing loss, or tinnitus 
during or within one year after active 
military service, the veteran should be 
referred for an examination by a VA ear, 
nose and throat medical doctor.  The 
veteran's claims folder must be provided 
to the physician for review in 
conjunction with the examination.  In 
addition to providing a report of current 
examination results, the physician is 
requested to indicate whether the veteran 
presently manifests any residuals of a 
remote right ear injury and/or right ear 
surgery for what has been described as a 
ruptured right eardrum.  The VA physician 
is requested to provide an opinion as to 
whether it is more, less, or equally 
likely that any present residuals of a 
postoperative right ear injury, tinnitus, 
and/or bilateral hearing loss is causally 
related to a right ear injury or other 
noise exposure to which the veteran was 
exposed during service, which he has 
described as exposure to a loud noise 
environment, including listening to 
active and/or passive sonar aboard 
submarines in the mid to late 1950's.  A 
complete explanation of the reasons for 
any opinion provided is essential.  

3.  After completion of the above 
development, the RO should again address 
the issues remaining on appeal and, if 
any decision is not to the veteran's 
satisfaction, he and the representative 
must be provided a supplemental statement 
of the case and an opportunity to 
respond.  The case should then be 
returned to the Board, after compliance 
with all appellate procedures.  The 
veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



